DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.



Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A system for determining if a continuous analyte sensor has been reused, the system comprising sensor electronics configured to be operably connected to a continuous analyte sensor, the sensor electronics configured to:
evaluate a plurality of risk factors associated with end of life symptoms of the sensor;
determine an end of life status of the sensor by performing an end of life function based on the evaluation of the plurality of risk factors; and
provide an output related to sensor reuse of the sensor within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria,
wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use, a rate of change of sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units.

Claim 11 is copied below, with the limitations belonging to an abstract idea being underlined.
A method for determining if a continuous analyte sensor has been reused, comprising:
evaluating a plurality of risk factors associated with end of life symptoms of a sensor; determining an end of life status of the sensor by performing an end of life function based on the evaluation of the plurality of risk factors; and 
providing an output related to a sensor reuse within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria,
wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use, a rate of change of sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units.

The limitations underlined can be considered to describe mental steps and/or a mathematical concept, namely a series of steps/calculations leading to one or more results or answers, obtained by a sequence of mental evaluation and/or mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the system/computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The limitation related to providing an output can broadly be interpreted as determining an output as providing is broadly defined as making available for use, once determined such a value is available for later use. The output is not specified as a readout on a display. Furthermore, outputting data equates to extrasolution data activity (see MPEP 2106.05(g)). In addition, the time frame is not specified and covers a never-ending list of time frames, it is an abstract limitation that does not incorporate a practical application.
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 11 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-10 and 12-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations, computer hardware limitations, and/or insignificant extra solution data activity. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Claim 1 reads as follows: 
A system for determining if a continuous analyte sensor has been reused, the system comprising sensor electronics configured to be operably connected to a continuous analyte sensor, the sensor electronics configured to:
evaluate a plurality of risk factors associated with end of life symptoms of the sensor;
determine an end of life status of the sensor by performing an end of life function based on the evaluation of the plurality of risk factors; and
provide an output related to sensor reuse of the sensor within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria,
wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use, a rate of change of sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units.

Claim 11 reads as follows:
A method for determining if a continuous analyte sensor has been reused, comprising:
evaluating a plurality of risk factors associated with end of life symptoms of a sensor; 
determining an end of life status of the sensor by performing an end of life function based on the evaluation of the plurality of risk factors; and 
providing an output related to a sensor reuse within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria,
wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use, a rate of change of sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units.

	Claims 1 and 11 recite evaluating a plurality of risk factors, including at least two of the claimed risk factors, associated with the end of like of the sensor. The claim also recites providing an output related to a senor reuse if the end of life status meets one or more predetermined sensor reuse criteria. Paragraphs 0253-0255 of the current specification and Fig. 14 covers sensor reuse. The disclosed sensor reuse system/method does not align with the claimed sensor reuse system/method. 
	While the specification uses the at least two of the claimed risk factors when evaluating an end of the life status of a sensor, how the corresponding end of life status is used in relation to a sensor reuse output. At best, the sensor discloses using an end of life function to produce a sensor profile, then using that profile in an evaluation to see if a sensor is new or reused. The specification does not disclose or explain how an end of life status is used in an evaluation to see if a sensor is new or used. 
There is no mention or explanation of determining whether a sensor is reused when an end of life status meets one or more predetermined sensor criteria. Furthermore, the specification lacks to explain what is predetermined sensor criteria. Therefore, one having ordinary skill in the art would not know how to make or use the invention since it is not explained how to determine whether a sensor is reused based on meeting sensor reuse criteria and it is not explained what is predetermined sensor reuse criteria.
	
Claims 2-10 and 12-20 are rejected under 35 U.S.C. 112 because they incorporate the lack of enablement present in parent claims 1 and 11.
	
Claims 2-6 and 12-16 further narrow the risks of independent claims 1 and/or 11. While the specification discloses how such risk factors are used to evaluate the end of the life status of the sensor, the specification does not explain how the end of life statues, determined from the narrowed risk factors, is used to determine a decision/evaluation of sensor reuse. 

Claim 2-6 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the parent specification, application 13/733,742 filed on 1/3/2013, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 2-6 and 12-16, as previously explained above, while the specification further narrows the risks of independent claims 1 and/or 11. While the specification discloses how such risk factors are used to evaluate the end of the life status of the sensor, the specification does not contain support for how the end of life statues, determined from the narrowed risk factors, is used to determine a decision/evaluation of sensor reuse. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6-12, and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 20090178459) in view of Brister (US 20090124879). 

Regarding claim 1, Li discloses a system for determining an end of life of a continuous analyte sensor, the system comprising sensor electronics configured to be operably connected to a continuous analyte sensor (see Abstract and paragraphs 0957, 0966, 0971: system and method for analyzing the condition relating to an end of life indication of a continuous analyte sensor; and see paragraphs 0120, 0598, 0969, 0971, and 1061: processor/electronics), the sensor electronics configured to; 
evaluate a plurality of risk factors associated with end of life symptoms of the sensor (see paragraphs 0957, 0966, 0971, 0972, and 1105: evaluating the change in sensitivity to see if the change meets one or more criteria, i.e. each criteria is a risk factor, as it is associated with an indication to replace the sensor);
determine an end of life status of the sensor by performing an end of life function based on the evaluation of the plurality of risk factors (see paragraphs 0957, 0966, 0971, 0972, 1062, and 1105: based on evaluating the change in sensitivity with the plurality of criteria, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor); and 
providing an output related to sensor reuse of the sensor (see paragraphs 0966, 0972, 1006-1007, 1062, and 1105: based on evaluating magnitude of a change in sensitivity, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor, alerts comprise a visual, auditory, or tactile output, output is broadly related to sensor reuse of the sensor); 
wherein the plurality of risk factors includes a rate of change of sensor sensitivity (see paragraphs 0957, 0966, 0971, 0972, 1062, and 1105: based on evaluating the change in sensitivity with the plurality of criteria, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor). 

Li does not expressly disclose determining if a continuous analyte sensor has been reused; 
providing an output within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria, and 
wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use, a rate of change of sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units. 

Brister discloses determining if a continuous analyte sensor has been reused (see paragraphs 0378-0381: system determines in a user has not inserted a new sensor, then the continued use, i.e. reuse, of an expired sensor can be detected and can be used to trigger a shutdown of the sensor and/or receiver); 
performing a shutdown procedure related to sensor reuse of the sensor within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria (see paragraphs 0378-0381); 
wherein a of risk factors comprise at least one of the risk factors selected from the group consisting of a number of days the sensor has been in use, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units (see paragraphs 0181, 0368, and 0378-0381: evaluate factor for suitability includes number of days the sensor has been in use/duration). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li with the teachings of Brister, i.e. assessing if a user failed to replace an expired sensor, for the advantageous benefit of shutting down an expired sensor to prevent a user from relying upon inaccurate glucose readings. Once modified, the modification would result in providing an output within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria, i.e. a discloses end of life status criteria of Brister, as Li previously disclosed providing an output/warning/alerts in relation to an end of life determination of the glucose sensor. Furthermore, the modification would meet the limitation of the claimed plurality of risk factors as Li discloses one risk factor, i.e. sensitivity, and Brister discloses anther risk factor, i.e. the number of days the sensor has been in use. 

Regarding claim 11, Li discloses a method for determining an end of life of a continuous analyte sensor (see Abstract and paragraphs 0957, 0966, 0971: system and method for analyzing the condition relating to an end of life indication of a continuous analyte sensor; and see paragraphs 0120, 0598, 0969, 0971, and 1061: processor/electronics), comprising:
evaluating a plurality of risk factors associated with end of life symptoms of a sensor (see paragraphs 0957, 0966, 0971, 0972, and 1105: evaluating the change in sensitivity to see if the change meets one or more criteria, i.e. each criteria is a risk factor, as it is associated with an indication to replace the sensor); 
determining an end of life status of the sensor by performing an end of life function based on the evaluation of the plurality of risk factors (see paragraphs 0957, 0966, 0971, 0972, 1062, and 1105: based on evaluating the change in sensitivity with the plurality of criteria, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor); and 
providing an output related to sensor reuse of the sensor (see paragraphs 0966, 0972, 1006-1007, 1062, and 1105: based on evaluating magnitude of a change in sensitivity, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor, alerts comprise a visual, auditory, or tactile output, output is broadly related to sensor reuse of the sensor); 
wherein the plurality of risk factors includes a rate of change of sensor sensitivity (see paragraphs 0957, 0966, 0971, 0972, 1062, and 1105: based on evaluating the change in sensitivity with the plurality of criteria, determines if sensor failure has occurred and prompts user to install a new sensor, i.e. end of life status indication of the current sensor). 

Li does not expressly disclose determining if a continuous analyte sensor has been reused
providing an output related to a sensor reuse within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria,
wherein the plurality of risk factors comprise at least two risk factors selected from the group consisting of a number of days the sensor has been in use, a rate of change of sensor sensitivity, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units.

Brister discloses determining if a continuous analyte sensor has been reused (see paragraphs 0378-0381: system determines in a user has not inserted a new sensor, then the continued use, i.e. reuse, of an expired sensor can be detected and can be used to trigger a shutdown of the sensor and/or receiver); 
performing a shutdown procedure related to sensor reuse of the sensor within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria (see paragraphs 0378-0381); 
wherein a of risk factors comprise at least one of the risk factors selected from the group consisting of a number of days the sensor has been in use, end of life noise, oxygen concentration, glucose patterns, error between reference values, and sensor values in clinical units (see paragraphs 0181, 0368, and 0378-0381: evaluate factor for suitability includes number of days the sensor has been in use/duration). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li with the teachings of Brister, i.e. assessing if a user failed to replace an expired sensor, for the advantageous benefit of shutting down an expired sensor to prevent a user from relying upon inaccurate glucose readings. Once modified, the modification would result in providing an output within a predetermined time frame after sensor initialization if the end of life status meets one or more predetermined sensor reuse criteria, i.e. discloses end of life status criteria of Brister, as Li previously disclosed providing an output/warning/alerts in relation to an end of life determination of the glucose sensor. Furthermore, the modification would meet the limitation of the claimed plurality of risk factors as Li discloses one risk factor, i.e. sensitivity, and Brister discloses anther risk factor, i.e. the number of days the sensor has been in use. 


Regarding claim 2, Li, previously modified by Brister, further discloses wherein one of the at least two risk factors comprises a rate of change of sensor sensitivity, and wherein the sensor electronics are configured to evaluate a rate of change of sensor sensitivity by evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity, or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information (see paragraphs 0917, 0970-0971, 0974, and 0980: discusses measuring an amount of change in sensitivity over a particular time period, i.e. rate of change, amount equates to an amplitude of rate of change of sensor sensitivity).

Regarding claim 12, Li, previously modified by Brister, further discloses wherein one of the at least two risk factors comprises a rate of change of sensor sensitivity, and wherein evaluating a rate of change of sensor sensitivity comprises evaluating at least one of a direction of rate of change of sensor sensitivity, an amplitude of rate of change of sensor sensitivity, a derivative of rate of change of sensor sensitivity or a comparison of the rate of change of sensor sensitivity to a priori rate of change sensitivity information (see paragraphs 0917, 0970-0971, 0974, and 0980: discusses measuring an amount of change in sensitivity over a particular time period, i.e. rate of change, amount equates to an amplitude of rate of change of sensor sensitivity).


Regarding claim 6, Li, previously modified by Brister, further discloses wherein one of the at least two risk factors comprises error between reference values and sensor values in clinical units, and wherein the sensor electronics are configured to evaluate error between reference values and sensor values in clinical units by evaluating at least one of a direction of error between reference values and sensor values in clinical units, or a linearity of the sensor and an error at calibration (see paragraphs 0735 and 746-0748).

Regarding claim 16, Li, previously modified by Brister, further discloses wherein one of the at least two risk factors comprises error between reference values and sensor values in clinical units, and wherein evaluating error between reference values and sensor values in clinical units comprises evaluating at least one of a direction of error between reference values and sensor values in clinical units, a linearity of the sensor, or an error at calibration (see paragraphs 0735 and 746-0748).

Regarding claim 7, Li, previously modified by Brister, further discloses wherein the sensor electronics comprise a processor module, the processor module comprising instructions stored in computer memory, wherein the instructions, when executed by the processor module, cause the sensor electronics to perform the evaluating and the providing (see paragraphs 0120, 202, 0336, and 0698: discloses a processor module/microprocessor/computer system with memory configured to implement the disclosed invention).

Regarding claim 8, Li does not expressly disclose wherein the sensor electronics are configured to provide an output by disabling display of sensor data responsive to the end of life status meeting the one or more predetermined sensor reuse criteria. 

Brister disclose wherein the sensor electronics are configured to provide an output by disabling display of sensor data responsive to the end of life status meeting the one or more predetermined sensor reuse criteria (see paragraph 0304, 0308, and 0314). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li with the teachings of Brister, i.e. halting/disabling the displaying of data in relation to faulty sensor data, for the advantageous benefit of preventing the display of inaccurate sensor readings. 

Regarding claim 17, Li does not expressly disclose wherein the providing an output comprises disabling display of sensor data responsive to the end of life status meeting the one or more predetermined sensor reuse criteria.

Brister disclose wherein the providing an output comprises disabling display of sensor data responsive to the end of life status meeting the one or more predetermined sensor reuse criteria (see paragraph 0304, 0308, and 0314). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li with the teachings of Brister, i.e. halting/disabling the displaying of data in relation to faulty sensor data, for the advantageous benefit of preventing the display of inaccurate sensor readings. 

Regarding claim 9, Li does not expressly disclose wherein the sensor initialization is determined by the sensor electronics in response to an event that indicates a new sensor has been implanted, including one or more of: a user providing input to a sensor system that a new sensor has been implanted, the sensor system detecting electrical connection to a sensor, a predetermined amount of time transpiring since the system prompted a user to use a new sensor.

Brister discloses wherein the sensor initialization is determined by the sensor electronics in response to an event that indicates a new sensor has been implanted, including one or more of: a user providing input to a sensor system that a new sensor has been implanted, the sensor system detecting electrical connection to a sensor, a predetermined amount of time transpiring since the system prompted a user to use a new sensor (see paragraph 0356). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li with the teachings of Brister, i.e. detecting when a new sensor has been inserted, for the advantageous benefit of performing an initial calibration and/or recording time of insertion of a sensor to monitor its duration of use. 

Regarding claim 18, Li does not expressly disclose determining sensor initialization in response to an event that indicates a new sensor has been implanted, including one or more of: a user providing input to a sensor system that a new sensor has been implanted, the sensor system detecting electrical connection to a sensor, a predetermined amount of time transpiring since the system prompted a user to use a new sensor.

Brister discloses determining sensor initialization in response to an event that indicates a new sensor has been implanted, including one or more of: a user providing input to a sensor system that a new sensor has been implanted, the sensor system detecting electrical connection to a sensor, a predetermined amount of time transpiring since the system prompted a user to use a new sensor (see paragraph 0356). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Li with the teachings of Brister, i.e. detecting when a new sensor has been inserted, for the advantageous benefit of performing an initial calibration and/or recording time of insertion of a sensor to monitor its duration of use. 


Regarding claim 10, Li, previously modified by Brister, further discloses wherein the sensor electronics are configured to collect a data point or series of data points from the analyte sensor being used, and wherein the evaluation of a plurality of risk factors associated with end of life symptoms of the sensor comprises evaluation of the collected data point or series of data points (see paragraphs 0091, 0095, 0120, 0485: using measurements/data points when evaluating sensitivity, i.e. previously discussed risk factor).

Regarding claim 19, Li, previously modified by Brister, further discloses collecting a data point or series of data points from the analyte sensor being used, wherein the evaluating a plurality of risk factors associated with end of life symptoms of the sensor comprises evaluating the collected data point or series of data points (see paragraphs 0091, 0095, 0120, 0485: using measurements/data points when evaluating sensitivity, i.e. previously discussed risk factor).

Regarding claim 20, Li, previously modified by Brister, further discloses comprising performing an initial calibration using the collected data to produce an initial calibration (see paragraph 0711: performing an initial calibration using collected data).

Claims 3-4 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 20090178459) in view of Brister (US 20090124879) and Schuster (US 6,741,919). 

Regarding claim 3, Li and Brister do not expressly disclose wherein one of the at least two risk factors comprises end of life noise, and wherein the sensor electronics are configured to evaluate end of life noise by evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor, or noise patterns by pattern recognition algorithms.

Schuster discloses wherein one of the at least two risk factors comprises end of life noise, and wherein the sensor electronics are configured to evaluate end of life noise by evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor, or noise patterns by pattern recognition algorithms (see Abstract, column 1 lines 44-60, column 3 line 63 to column 4 line 19and column 5 lines 23-38: detecting impending failure of a sensor based on the noise component of a signal, analyzer magnitude of noise, analyzes historical noise, and analyzers noise over a predetermined duration). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Brister with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor. 

Regarding claim 4, Li and Brister do not expressly disclose wherein one of the at least two risk factors comprises end of life noise, and wherein the sensor electronics are configured to evaluate end of life noise by evaluating at least two of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor, or noise patterns by pattern recognition algorithms.

Schuster discloses wherein one of the at least two risk factors comprises end of life noise, and wherein the sensor electronics are configured to evaluate end of life noise by evaluating at least two of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor, or noise patterns by pattern recognition algorithms (see Abstract, column 1 lines 44-60, column 3 line 63 to column 4 line 19and column 5 lines 23-38: detecting impending failure of a sensor based on the noise component of a signal, analyzer magnitude of noise, analyzes historical noise, and analyzers noise over a predetermined duration). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Brister with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor. 

Regarding claim 13, Li and Brister do not expressly disclose wherein one of the at least two risk factors comprises end of life noise, and wherein evaluating end of life noise comprises evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms.

Schuster discloses wherein one of the at least two risk factors comprises end of life noise, and wherein evaluating end of life noise comprises evaluating at least one of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms (see Abstract, column 1 lines 44-60, column 3 line 63 to column 4 line 19and column 5 lines 23-38: detecting impending failure of a sensor based on the noise component of a signal, analyzer magnitude of noise, analyzes historical noise, and analyzers noise over a predetermined duration). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Brister with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor. 

Regarding claim 14, Li and Brister do not expressly disclose wherein one of the at least two risk factors comprises end of life noise, and wherein evaluating end of life noise comprises evaluating at least two of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms.

Schuster discloses wherein one of the at least two risk factors comprises end of life noise, and wherein evaluating end of life noise comprises evaluating at least two of duration of noise, a magnitude of noise, a history of noise, a spectral content of a signal from the sensor, spikes in the signal from the sensor, skewness of the signal of the sensor or noise patterns by pattern recognition algorithms (see Abstract, column 1 lines 44-60, column 3 line 63 to column 4 line 19and column 5 lines 23-38: detecting impending failure of a sensor based on the noise component of a signal, analyzer magnitude of noise, analyzes historical noise, and analyzers noise over a predetermined duration). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Brister with the teachings of Schuster, i.e. analyzing sensor noise when monitoring the sensor for impeding failure/end of life status, for the advantageous benefit of using a conventional, cost-effective, and highly reliable means for determining an impending failure of a sensor. 

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Li (US 20090178459) in view of Brister (US 2009/0124879) and Duke (US 20110184267). 

Regarding claim 5, Li and Brister do not expressly disclose wherein one of the at least two risk factors comprises glucose patterns, and wherein the sensor electronics are configured to evaluate glucose patterns by evaluating at least one of mean glucose, glucose variability, peak-to-peak glucose excursions, or expected versus unexpected glucose trends based on timing.

Duke discloses analyzing risk factors for sensor failure/inaccuracy, wherein at least one of the risk factors comprises glucose patterns, and wherein the sensor electronics are configured to evaluate glucose patterns by evaluating at least one of mean glucose, glucose variability, peak-to-peak glucose excursions, or expected versus unexpected glucose trends based on timing (see Abstract and paragraphs 0022, 0030 and 0032: inaccuracy of sensor determined via monitoring glucose variability).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Brister with the teachings of Duke, i.e. monitoring glucose patterns for variability, for the advantageous benefit of identifying inaccurate sensor readings. 


Regarding claim 15, Li and Brister do not expressly disclose wherein one of the at least two risk factors comprises glucose patterns, and wherein evaluating glucose patterns comprises evaluating at least one of mean glucose, glucose variability, peak-to-peak glucose excursions, or expected versus unexpected glucose trends based on timing.

Duke discloses analyzing risk factors for sensor failure/inaccuracy, wherein one of the at least two risk factors comprises glucose patterns, and wherein evaluating glucose patterns comprises evaluating at least one of mean glucose, glucose variability, peak-to-peak glucose excursions, or expected versus unexpected glucose trends based on timing (see Abstract and paragraphs 0022, 0030 and 0032: inaccuracy of sensor determined via monitoring glucose variability).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Li in view of Brister with the teachings of Duke, i.e. monitoring glucose patterns for variability, for the advantageous benefit of identifying inaccurate sensor readings. 







Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bohm (US 20120265037) discloses detecting reuse of sensor upon insertion via measuring sensor impedance; and 
Burke (US 20090292489) discloses analyzing an EOL of a glucose sensor using impedance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865